Citation Nr: 0018560	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  92-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active service from March 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1992 rating determination by 
the RO located in Waco, Texas.  On prior occasions, the Board 
remanded the matter for further evidentiary development.  In 
May 1998, the Board denied the claim.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court).  

In August 1999, after reviewing a joint motion for remand and 
to stay proceedings, the Court ordered that the motion was 
granted, thereby vacating the Board's May 1998 decision and 
remanding the matter for readjudication.

By a January 1998 rating action, the RO denied entitlement to 
nonservice-connected pension benefits.  The veteran perfected 
an appeal therefrom.  Thus, this matter is before the Board 
and will be addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  A diagnosis of chronic low back pain, probable mild 
degenerative disc disease has been made.

2.  During service, in 1974 the veteran received treatment 
for lumbosacral strain after falling down stairs and in 1975 
he complained of back pain after falling on his back while 
participating in a sporting activity.  

3.  In 1995, a private physician opined due to the length of 
time since service, although difficult to ascertain whether 
the veteran's injury is service-related, the veteran's 
present injury indicated some degeneration of the lumbar 
spine.  This degeneration has taken place over an extended 
period of time as the body cannot form spurs and desiccation 
cannot take place over the few weeks and months from the on-
the-job injury to the time of the diagnostic tests.


CONCLUSION OF LAW

The claim of entitlement to service connection for low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C.A. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506.  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

Review of the evidence in this case shows that the veteran's 
claim is well grounded in accordance with 38 U.S.C.A. § 
5107(a).  The claim is plausible based upon the clinical 
evidence of record and the evidentiary assertions provided by 
the veteran.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
King v. Brown, 5 Vet. App. at 21.  

The service medical records reveal on entrance examination in 
March 1972 the veteran gave no history of prior recurrent low 
back pain and his spine and other musculoskeletal system were 
clinically evaluated as normal.  The records then show that 
in December 1974 the veteran was treated for lumbosacral 
strain after he fell down stairs, in August 1975 he 
complained that he fell on his back while playing basketball, 
and at discharge examination in February 1976, he reported 
recurrent back pain, although clinical evaluation of the 
spine and musculoskeletal system were normal.

Although post-service private treatment and hospitalization 
records reflect that the veteran sustained an on-the-job 
injury nine months before February 1988 and a diagnosis of 
bulging disc was made and that he reinjured his back when he 
lifted something and felt a "pull or snap" that caused low 
back and right hip pain, the private medical treatment 
reports also reflect that private physicians have indicated 
that the veteran's low back disability may also be 
attributable to in-service events. 

In a March 1995 opinion, H.E.F., D.C., reported that he had 
treated the veteran since his on-the-job injury in 1991, and 
had been asked to comment as to whether the veteran's fall 
down a flight of stairs in 1975 could be a contributing 
factor to the veteran's most recent injury.  The examiner 
stated that due to the length of time since service and 
without any medical records for review, it was difficult to 
form an opinion, although the veteran's diagnostic records 
from his present injury indicated some degeneration in the 
cervical and lumbar spine.  The examiner concluded that the 
veteran was suffering ill effects from a previous injury; 
however, it was impossible to be sure if the fall in service 
or another accident caused the degeneration. 

After interviewing and examining the veteran in April 1996, a 
VA examiner rendered diagnoses which included chronic low 
back pain, probable mild degenerative disc disease, and a 
strong functional component to the veteran's pain.  The 
examiner commented that the veteran suffered an unknown type 
of lumbar injury during service although he was able to 
perform warehouse work after service.  The veteran sustained 
repetitive injures after service and was presently 
incapacitated.  The examiner added that the veteran's current 
lumbar complaints and incapacitation were due to his Worker's 
Compensation injury and his inability to function at that 
time was psychological in origin as there was an extremely 
strong functional component to his pain.  Although the 
examiner believed that the veteran's subjective complaints 
far outweighed any significant objective abnormalities, he 
however stated that the veteran's service-related injury 
contributed, albeit very little, if any, to his current 
complaints.  

While not necessarily conclusive, the aforementioned medical 
statements are competent evidence that the claim is plausible 
(i.e., that the veteran's current disorder could be related 
to service or in-service event contributes to his current 
disorder).  Nothing more is required to meet the medical 
nexus component of the veteran's initial burden under 38 
U.S.C. § 5107(a).  See Watai v. Brown, 9 Vet. App. 441, 443 
(1996), citing Lathan v. Brown, 7 Vet. App. 359, 365-66 
(1995); Grottveit, 5 Vet. App. at 93.  Thus, the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. 
App. 498. 

Since it has been determined that a claim is well grounded, 
VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107.  The foregoing is addressed in the remand portion of 
the decision.


ORDER

The claim of entitlement to service connection for low back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

As discussed above, in this case the record shows that the 
veteran sustained several in-service low back injuries and 
noted recurrent back pain on separation from service 
discharge examination.  The evidence also shows that the 
veteran injured his back on two on-the-job accidents in 1988 
and 1991 and received treatment.  Nonetheless, the medical 
opinions of record indicate that the veteran's in-service low 
back injuries could be service related and contribute to his 
current complaints.  In light of the foregoing, a medical 
opinion is needed to determine whether the veteran's 
currently low back disability is related to service or more 
properly attributable to his post-service work-related 
injuries.  Watai v. Brown, 9 Vet. App. at 444 (Fulfillment of 
the duty to assist may require the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.) (emphasis omitted); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Regarding entitlement to nonservice-connected pension 
benefits, while some medical reports from Social Security 
Administration (SSA) are of record, it is unclear if the 
complete compilation has been obtained.  In September 1998, 
the veteran also stated that he received Workman's 
Compensation.  Prior to readjudicating the issue of 
entitlement to a total rating based on pension purposes, the 
RO should ascertain whether any additional reports are 
available.

Additionally, in March 2000, the veteran, through his 
attorney, submitted additional clinical reports, referencing 
his low back disorder.  The attorney also wrote that the 
veteran did not wish to waive his right for initial RO 
consideration of the additional evidence.  38 C.F.R. 
§ 20.1304(c) (1999).  Accordingly, additional action in this 
regard is warranted.

To ensure that VA has fulfilled its duty to assist and that 
the veteran's due process rights have been complied with, 
this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ascertain whether there 
are any additional treatment records, VA 
or private, that might be pertinent to 
the claims.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified to request any and all medical 
or treatment records or reports relevant 
to the above mentioned claims.  See also 
Bell v. Derwinski, 2 Vet. App. 611 
(1992).  All correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.

3.  The RO should obtain any additional 
copies of reports from SSA and Workman's 
Compensation regarding the veteran's 
disability, including those portions of 
the decision that indicate which 
disabling conditions the organizations 
used in determining that the veteran was 
disabled.

4.  The RO should schedule the veteran 
for an examination by an appropriate 
physician to ascertain the nature, 
etiology, and extent of the current 
pathology of his low back disability.  
All indicated tests should be 
accomplished and all findings recorded in 
detail.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  

After reviewing findings on examination 
and the medical evidence in the claims 
file, the examiner should identify all of 
the veteran's current disabilities of the 
low back and comment on whether it is at 
least as likely as not that any current 
low back disability present is related to 
service or any event of service, as 
opposed to some other factors, such as 
the veteran's post-service work-related 
intercurrent injuries.  

Any conclusions reached should be 
reconciled with H.E.H.'s March 1995 
report and the VA examiner's comments of 
April 1996.  If the examiner cannot 
answer any of these questions without 
speculation, he or she should so 
indicate.

5.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and opinions 
furnished to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the claims.  This review 
should include considerations of all 
pertinent law and regulations.  If the 
benefits sought are not granted, the 
veteran and his attorney should be 
provided with a Supplemental Statement of 
the Case and afforded the applicable time 
period to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome by the actions taken 
above.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
V. L. Jordan
	Member, Board of Veterans' Appeals


 


